EXHIBIT UNIT PURCHASE AGREEMENT THIS UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of November 9, 2009, by and among ECOSPHERE ENERGY SERVICES, LLC, a Delaware limited liability company (the “Company”), and FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the “Buyer”). WITNESSETH WHEREAS, the Company and the Buyer are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); WHEREAS, the Buyer is seeking to make an equity investment in the Company; and WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Buyer, as provided herein, and the Buyer shall purchase for a purchase price of $7,500,000 (the “Purchase Price”) 24,208 Class C units of the Company (the “Units”). NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Buyer hereby agree as follows: 1.PURCHASE AND SALE OF SHARES AND WARRANTS. (a)Purchase of the Units.Subject to the satisfaction (or waiver) of the terms and conditions of this Agreement, the Buyer agrees to purchase at the Closing (as defined below) and the Company agrees to sell and issue to the Buyer at the Closing, the Units.At the Closing, (i) the Buyer shall deliver to the Company the Purchase Price for the Units to be issued and sold to the Buyer at the Closing and (ii)the Company shall deliver to the Buyer, the Units which the Buyer is purchasing at the Closing, free from all taxes, liens and charges with respect to the issue thereof. (b)Closing Dates.The closing of the transactions contemplated herein (“Closing”) shall take place at 2:00 P.M. Eastern Standard Time two business days after the satisfaction of the conditions to the Closing set forth herein and in Sections 5 and 6 below (or such other date as is mutually agreed to by the Company and the Buyer) (the “Closing Date”), with such Closing Date anticipated to be November 9, 2009.The Closing shall occur at the offices of the Company (or such other place as is mutually agreed to by the Company and the Buyer). 2.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants that: (a)Investment Purpose.The Buyer is acquiring the Units for its own account for investment only and not with a view towards, or for resale in connection with, the public sale or distribution thereof, except pursuant to sales registered or exempted under the Securities Act; provided, however, that by making the representations herein, the Buyer reserves the right to dispose of the Units at any time in accordance with or pursuant to an effective registration statement covering such Units or an available exemption under the Securities Act, subject to the terms and restrictions contained in this Agreement.The Buyer does not presently have any agreement or understanding, directly or indirectly, with any person (as hereinafter defined) to distribute any of the Units. 1 (b)Accredited Investor
